Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-26 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5-7 of Xu (US 11283566 B2, hereinafter Xu ‘566) in view of Chae (US 20160249355 A1).

Regarding Claims 1-26, the claims are not patentably distinct with Xu ‘566 and are obvious in view of Chae. 
See the following comparison table. 
The difference of relevant claims between instant applicant and Xu ‘566 are underlined, and the differences are obvious in view of Chae (see the discussion following the table).
Instant Application 17/655,621
Parent Patent 11,283,566
1, A method comprising: 

receiving, by a first user equipment (UE), a packet comprising a packet destination identifier (ID) that identifies a destination of the packet, wherein the packet destination identifier is a higher layer ID that is configurable; and 

forwarding, by the first UE, the packet to a second UE or a base station based on the packet destination identifier.









































[(Examiner’s Comments:
Applicant broadens the claim by deleting a plurality of limitations. 

[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A method comprising: 

receiving, by a first user equipment (UE) of a group of UEs, a packet comprising a packet destination identifier that uniquely identifies a destination of the packet; and


forwarding, by the first UE, the packet to a second UE or a base station based on the packet destination identifier, 

wherein the packet destination identifier uniquely identifies the second UE within the group of UEs as a final destination of the packet or uniquely identifies the base station as the destination of the packet, 

wherein the packet destination identifier is embedded in a data portion of the packet and carried in one or more locations of allocated resources within a physical downlink shared channel (PDSCH) for the data portion of the packet, and

 wherein the packet destination identifier is different from a radio network temporary identifier (RNTI).

Further, Chae disclose about higher layer ID, see:
            [0067] An ID indicated by an upper layer may be converted into a physical layer ID according to one of hashing, truncation, and a direct usage method, and be then transmitted. In this case, a plurality of IDs among the above IDs are combined. A portion of an ID to be included in the SA may be derived from one specific ID, and the other portion thereof may be derived from another specific ID.
	[0072] When a bit sequence for CRC masking is generated or an ID sequence to be transmitted in the D2D CI is generated, some or all of a transmission ID (source L2 ID), a destination L2 ID, and a synchronization source ID indicated by an upper layer may be used. Such an upper layer ID may be differently converted into a physical layer ID according to group-casting/broadcasting/unicasting. 
	Figs 7-9)]. 

2, The method of claim 1, wherein the packet destination identifier is different from a radio network temporary identifier (RNTI).


[(Examiner’s Comments:
This claims is patentable equivalent to part of parent claim 1)].

1, …………
wherein the packet destination identifier is different from a radio network temporary identifier (RNTI).

3, The method of claim 1, 




wherein the packet destination identifier uniquely identifies the second UE as a final destination of the packet or uniquely identifies the base station as the destination of the packet.


[(Examiner’s Comments:
This claims is patentable equivalent to part of parent claim 2)].


2, The method of claim 1, wherein the packet destination identifier is included in a self-contained bit field or code block of the packet, 


the self-contained bit field or code block for uniquely identifying the second UE within the group of UEs or the base station as the destination of the packet.


4, The method of claim 1, 
wherein the packet destination identifier is the higher layer ID included in a self-contained bit field.






[(Examiner’s Comments:
This claims is patentable equivalent to part of parent claim 2)].


2, The method of claim 1, 
wherein the packet destination identifier is included in a self-contained bit field or 

code block of the packet, the self-contained bit field or code block for uniquely identifying the second UE within the group of UEs or the base station as the destination of the packet.


5, The method of claim 1, wherein the packet destination identifier is the higher layer ID multiplexed into a data portion of the packet.
























[(Examiner’s Comments:
This claims is patentable equivalent to parent claim 5 and Chae’s disclosures)].

5, The method of claim 4, wherein the self-contained sequence is multiplexed with the data portion by puncturing or rate matching the data portion.

Further, Chae disclose about higher layer ID, see:
            [0067] An ID indicated by an upper layer may be converted into a physical layer ID according to one of hashing, truncation, and a direct usage method, and be then transmitted. In this case, a plurality of IDs among the above IDs are combined. A portion of an ID to be included in the SA may be derived from one specific ID, and the other portion thereof may be derived from another specific ID.
	[0072] When a bit sequence for CRC masking is generated or an ID sequence to be transmitted in the D2D CI is generated, some or all of a transmission ID (source L2 ID), a destination L2 ID, and a synchronization source ID indicated by an upper layer may be used. Such an upper layer ID may be differently converted into a physical layer ID according to group-casting/broadcasting/unicasting. 
	Figs 7-9)]. 

6, The method of claim 1, the receiving comprising: 

receiving, by the first UE, the packet from a source device of the packet.








[(Examiner’s Comments:
This claims is patentable equivalent to part of parent claim 7)].


7, The method of claim 1, 

wherein the packet further comprises a packet source identifier that identifies a source of the packet, and the packet source identifier is included in a self-contained bit field or code block of the packet, 

the self-contained bit field or code block for identifying the base station or one UE in the group of UEs as the source of the packet.
7, The method of claim 6, 

wherein the source device is a source base station or a source UE.









[(Examiner’s Comments:
This claims is patentable equivalent to part of parent claim 7)].


7, The method of claim 1, 

wherein the packet further comprises a packet source identifier that identifies a source of the packet, and the packet source identifier is included in a self-contained bit field or code block of the packet, 

the self-contained bit field or code block for identifying the base station or one UE in the group of UEs as the source of the packet.


Claims 8-13 are rejected based on the same rationales of Claims 1-7.

Claims 14-20 are rejected based on the same rationales of Claims 1-7.

Claims 21-26 are rejected based on the same rationales of Claims 1-7.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Xu ‘566’s method for relaying packets within and between UE groups with Chae’s method for device to device packet transmission in a wireless communication system with the motivation being to provide device to device data transfer (Chae, Abstract).




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20200100167 A1) in view of Chae (US 20160249355 A1).

2b. Summary of the Cited Prior Art
Cheng discloses a method for relaying packets within and between UE groups.
Chae discloses a method for device to device packet transmission in a wireless communication system (Fig 1-8).

2c. Claim Analysis
Regarding Claim 1, Cheng discloses:
A method comprising
	[(Cheng discloses a method for relaying packets within and between UE groups; see:
	[Abstract] A transmitting device may determine a zone identifier (ID) for the transmitting device and transmit a message including the zone ID directly to at least one receiving device.  In certain aspects, a relay device may be configured to receive the message comprising a first zone ID for a transmitting device, to determine whether to relay the message based at least on the first zone ID, and if the relay device determines to relay the message, to transmit a relayed message including information reflecting the first zone ID.  In certain aspects, a receiving device may be configured to identify a message comprising information indicating a first zone ID for a transmitting device, to determine whether to decode data of the message based at least on the first zone ID for the transmitting device, and to decode or refrain from decoding the data of the message based on the determination. 
	Fig 9)]:
receiving, by a first user equipment (UE), a packet comprising a packet destination identifier (ID) that identifies a destination of the packet
	[(Cheng discloses UE in a group or zone receives packet with destination identifier, see:
	[0073] In some aspects, the relay 506 may select a radio resource group for sending the relayed message based on the second destination ID that reflects the first zone ID comprised in the message. The radio resource group may comprise a set of wireless resources in time and frequency. The relay 506 may use a different radio resources group for messages from different zones.
	[0080] As an example, the receiving device 504 may be configured to decode data of a message when a destination ID is a broadcast group ID, or a destination ID is from a relay in a different zone from the receiving device 504.  Further, the receiving device 504 may decide whether to receive from a specific relay using the relay's ID or the relay's zone ID.  In this way, the receiving device 504 may avoid receiving a relayed message from a relay in the same zone as the receiving device 504.
	[0100] At 910, the relay device may determine whether to relay the message based at least on the first zone ID.  The determination may be performed, e.g., by determination component 1008 of apparatus 1002.  Based on the first zone ID information in the MAC or SDAP header of the message, the relay may decide on the actions, e.g. whether to relay the message, and to map the first zone ID to a new destination ID if the relay decides to relay.  In some aspects, the relay may determine to relay the message when the relay is located in a different zone than a zone corresponding to the first zone ID in the message.  In some aspects, the relay may determine not to relay the message when the relay is located in a same zone as a zone corresponding to the first zone ID in the first message.  By using the zone ID of the transmitting device to determine whether to relay a message, relay devices can avoid relaying messages for transmitting devices that are likely to achieve a similar level of coverage.  This can avoid the over replication of messages and can improve the efficient use of wireless resources. 
	Fig 9, Steps 908-912)];
wherein the packet destination identifier is a higher layer ID that is configurable
[(Cheng discloses configurable higher layer L2 destination ID, see:
[0085] The determination may be performed, e.g., by zone ID component 708 of apparatus 702. Geographical zoning information for the transmitting device may be mapped to a layer 2 identifier (L2 ID) of the transmitting device in order to allow the control of receiving messages as well as the traffic separation. In some aspects, the determining the first zone ID for the transmitting device may comprise determining the geographical location of the transmitting device, as illustrated at 610, and converting the geographical location into the first zone ID, as illustrated at 616. For example, the geographical location may be converted into the first zone ID based on a preconfigured relationship. As another example, the geographical location may be converted into the zone ID based on information received from a base station (not shown). As yet another example, the geographical location may be converted into the zone ID based on information received from the relay.
[0086] At 612, the transmitting device may generate a message including the first zone ID. The message may be generated, e.g., by message component 712 of apparatus 702. For example, in the message, the transmitting device may include the first zone ID, a first source L2 ID which may be a L2 ID of the transmitting device, and a first destination L2 ID which may be a broadcast group L2 ID. By providing an indication of the zone ID of the transmitting device in connection with a message, relay devices can avoid relaying messages for transmitting devices that are likely to achieve a similar level of coverage. This can avoid the over replication of messages. As well, the indication of the zone ID may help the receiving device to filter relayed messages in order to avoid decoding relayed messages that are based on messages that the receiving device also receives directly from the transmitting device.
Fig 6)];
forwarding, by the first UE, the packet to a second UE or a base station based on the packet destination identifier
	[(Cheng discloses forwarding the received packet based on destination, see:
	[0101] At 912, if the relay device determines to relay the first message, the relay may generate a relayed message, where the relayed message includes information reflecting the first zone ID.  The message may be generated, e.g., by message component 1010 of apparatus 1002.  In some aspects, the generating the relayed messaged may further comprise including information reflecting a second zone ID of the relay in the relayed message, as illustrated at 914.  The second zone ID may be included, e.g., by second zone ID component 1012.  In some aspects, generating the relayed messaged may further comprise including information reflecting a relay ID in the relayed message, as illustrated at 916.  The relay ID may be included, e.g., by relay ID component 1014.  In some aspects, generating the relayed messaged may further comprise including a second destination ID in the relayed message, where the second destination ID may include information reflecting the first zone ID, the second zone ID for the relay and the relay ID, as illustrated at 918.  The destination ID may be included by destination ID component 1016 of apparatus 1002. 
	Fig 9, Steps 910-924)].
	Cheng does not use the term “higher layer” ID.
	However, Chae discloses:
wherein the packet destination identifier is a higher layer ID that is configurable
	[(Chae discloses configurable higher layer L2 destination ID, see:
	[0067] An ID indicated by an upper layer may be converted into a physical layer ID according to one of hashing, truncation, and a direct usage method, and be then transmitted. In this case, a plurality of IDs among the above IDs are combined. A portion of an ID to be included in the SA may be derived from one specific ID, and the other portion thereof may be derived from another specific ID.
	[0072] When a bit sequence for CRC masking is generated or an ID sequence to be transmitted in the D2D CI is generated, some or all of a transmission ID (source L2 ID), a destination L2 ID, and a synchronization source ID indicated by an upper layer may be used. Such an upper layer ID may be differently converted into a physical layer ID according to group-casting/broadcasting/unicasting. 
	Figs 7-9)]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Cheng’s method for relaying packets within and between UE groups with Chae’s method for device to device packet transmission in a wireless communication system with the motivation being to provide device to device data transfer (Chae, Abstract).

Regarding Claim 2, Cheng does not disclose about RNTI.
However, Chae discloses:
wherein the packet destination identifier is different from a radio network temporary identifier (RNTI)
[(see:
[0139] In mode I in which a UE directly receives an instruction regarding a resource region from a base station, an eNB may indicate an ID and RPT bits, which are to be transmitted in an SA, in a D2D SA grant. In this case, an ID sequence transmitted in the SA and/or a sequence of an RPT bit field transmitted in the SA (a bit field indicating specific ID and/or RPT) may be explicitly included in the D2D grant. Otherwise, a bit sequence of a D2D-RNTI may be hashed, or an ID sequence and/or an RPT bit field which is to be transmitted in the SA may be generated using some bits (e.g., lower N bits). Here, the “D2D-RNTI” means an ID signaled beforehand to differentiate D2D control information from different control information. The RNTI is used to mask CRC bits of the D2D control information. In this case, a portion of the ID to be transmitted in the SA may be generated from the RNTI and the other ID may be generated based on a target ID (or a group ID). Here, the ID to be transmitted in the SA may change with time. In this case, characteristically, only a Tx UE ID portion is variable since when a target UE ID portion is hopped to and this fact is not known to target UEs, detection cannot be exactly performed. If a hopping pattern of the target UE ID portion is known to a target UE, all ID sequences included in the SA may be hopped according to a predetermined rule. The changeability (hopping) of the ID sequence according to time may be achieved by differently setting a bit field in the D2D grant by an eNB or the ID sequence may change according to a specific rule after the D2D grant is received from the eNB.
Figs 8-10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Cheng’s method for relaying packets within and between UE groups with Chae’s method for device to device packet transmission in a wireless communication system with the motivation being to provide device to device data transfer (Chae, Abstract).

Regarding Claim 3, Cheng discloses:
wherein the packet destination identifier uniquely identifies the second UE as a final destination of the packet or uniquely identifies the base station as the destination of the packet
[(see:
	[0090] The apparatus includes a zone ID component 708 that determines the zone ID for the apparatus, e.g., as described in connection with 503, 608.  The apparatus may also include a source ID component 710 that determines a source ID, and a destination ID component 714 that determines a destination ID for communication.  In some aspects, the zone ID component 708 may determine the geographical location of the apparatus and converting the geographical location into the zone ID. 
	[0091] The apparatus includes a message component 712 that generates a message including the zone ID, e.g., as described in connection with 505, 612.  In some aspects, the first zone ID may be included in the MAC header of the message.  
The transmitting UE may include the first zone ID in the MAC header of the message.  In some other aspects, the first zone ID may be included in the SDAP header of the message.  The transmitting UE may include the first zone ID in the SDAP header of the message.  The first zone ID may be included in control information of the message.  In some aspects, in addition to the first zone ID, the message further comprises the L2 ID based on at least one of the source ID and the destination ID.  The source ID may comprise a L2 ID of the transmitting UE, and the destination ID may comprise a broadcast group ID.  The transmitting UE may include the L2 ID based on at least one of the source ID and the destination ID in the message.  In some aspects, the message may further comprise an indicator that indicates whether the first message should be relayed.  The message may further comprise a designation of a relay that is intended to forward the message.  The transmitting UE may include an indicator that indicates whether the message should be relayed in the message. 
	Fig 7, Boxes 708, 710 and 714)].

Regarding Claim 4, Cheng discloses:
wherein the packet destination identifier is the higher layer ID included in a self-contained bit field
[(see:
	[0090] The apparatus includes a zone ID component 708 that determines the zone ID for the apparatus, e.g., as described in connection with 503, 608.  The apparatus may also include a source ID component 710 that determines a source ID, and a destination ID component 714 that determines a destination ID for communication.  In some aspects, the zone ID component 708 may determine the geographical location of the apparatus and converting the geographical location into the zone ID. 
	[0091] The apparatus includes a message component 712 that generates a message including the zone ID, e.g., as described in connection with 505, 612.  In some aspects, the first zone ID may be included in the MAC header of the message.  
The transmitting UE may include the first zone ID in the MAC header of the message.  In some other aspects, the first zone ID may be included in the SDAP header of the message.  The transmitting UE may include the first zone ID in the SDAP header of the message.  The first zone ID may be included in control information of the message.  In some aspects, in addition to the first zone ID, the message further comprises the L2 ID based on at least one of the source ID and the destination ID.  The source ID may comprise a L2 ID of the transmitting UE, and the destination ID may comprise a broadcast group ID.  The transmitting UE may include the L2 ID based on at least one of the source ID and the destination ID in the message.  In some aspects, the message may further comprise an indicator that indicates whether the first message should be relayed.  The message may further comprise a designation of a relay that is intended to forward the message.  The transmitting UE may include an indicator that indicates whether the message should be relayed in the message. 
	Fig 7, Boxes 708, 710 and 714)].

Regarding Claim 5, Cheng discloses:
wherein the packet destination identifier is the higher layer ID multiplexed into a data portion of the packet
	[(see:
	[0047] The transmit (TX) processor 316 and the receive (RX) processor 370 implement layer 1 functionality associated with various signal processing functions.  Layer 1, which includes a physical (PHY) layer, may include error detection on the transport channels, forward error correction (FEC) coding/decoding of the transport channels, interleaving, rate matching, mapping onto physical channels, modulation/demodulation of physical channels, and MIMO antenna processing.  
	[0091] The apparatus includes a message component 712 that generates a message including the zone ID, e.g., as described in connection with 505, 612.  In some aspects, the first zone ID may be included in the MAC header of the message.  
The transmitting UE may include the first zone ID in the MAC header of the message.  In some other aspects, the first zone ID may be included in the SDAP header of the message.  The transmitting UE may include the first zone ID in the SDAP header of the message.  The first zone ID may be included in control information of the message.  In some aspects, in addition to the first zone ID, the message further comprises the L2 ID based on at least one of the source ID and the destination ID.  The source ID may comprise a L2 ID of the transmitting UE, and the destination ID may comprise a broadcast group ID.  The transmitting UE may include the L2 ID based on at least one of the source ID and the destination ID in the message.  In some aspects, the message may further comprise an indicator that indicates whether the first message should be relayed.  The message may further comprise a designation of a relay that is intended to forward the message.  The transmitting UE may include an indicator that indicates whether the message should be relayed in the message. 
	Fig 7, Boxes 712 to 706, Message with Zone ID/Data)].

Regarding Claim 6, Cheng discloses:
the receiving comprising: receiving, by the first UE, the packet from a source device of the packet
[(see:
	[0091] The apparatus includes a message component 712 that generates a message including the zone ID, e.g., as described in connection with 505, 612.  In some aspects, the first zone ID may be included in the MAC header of the message.  
The transmitting UE may include the first zone ID in the MAC header of the message.  In some other aspects, the first zone ID may be included in the SDAP header of the message.  The transmitting UE may include the first zone ID in the SDAP header of the message.  The first zone ID may be included in control information of the message.  In some aspects, in addition to the first zone ID, the message further comprises the L2 ID based on at least one of the source ID and the destination ID.  The source ID may comprise a L2 ID of the transmitting UE, and the destination ID may comprise a broadcast group ID.  The transmitting UE may include the L2 ID based on at least one of the source ID and the destination ID in the message.  In some aspects, the message may further comprise an indicator that indicates whether the first message should be relayed.  The message may further comprise a designation of a relay that is intended to forward the message.  The transmitting UE may include an indicator that indicates whether the message should be relayed in the message. 
	Fig 7, Boxes 712 to 706, Message with Zone ID/Data)].

Regarding Claim 7, Cheng discloses:
wherein the source device is a source base station or a source UE
[(see:
	[0091] The apparatus includes a message component 712 that generates a message including the zone ID, e.g., as described in connection with 505, 612.  In some aspects, the first zone ID may be included in the MAC header of the message.  
The transmitting UE may include the first zone ID in the MAC header of the message.  In some other aspects, the first zone ID may be included in the SDAP header of the message.  The transmitting UE may include the first zone ID in the SDAP header of the message.  The first zone ID may be included in control information of the message.  In some aspects, in addition to the first zone ID, the message further comprises the L2 ID based on at least one of the source ID and the destination ID.  The source ID may comprise a L2 ID of the transmitting UE, and the destination ID may comprise a broadcast group ID.  The transmitting UE may include the L2 ID based on at least one of the source ID and the destination ID in the message.  In some aspects, the message may further comprise an indicator that indicates whether the first message should be relayed.  The message may further comprise a designation of a relay that is intended to forward the message.  The transmitting UE may include an indicator that indicates whether the message should be relayed in the message. 
	Fig 7, Boxes 712 to 706, Message with Zone ID/Data)].

Regarding Claims 8-13, the claims disclose similar features as of Claims 1-3 and 5-7, and are rejected based on the same rationales of Claims 1-3 and 5-7.
Further, Claims 8-13 disclose the same operations of Claims 1-7, but are performed by a transmitter.
Regarding Claims 14-20, the claims disclose similar features as of Claims 1-7, and are rejected based on the same rationales of Claims 1-7. See also Chen Fig 14, Computer-Readable Medium/Memory 1406.
Regarding Claims 21-26, the claims disclose similar features as of Claims 1-3 and 5-7, and are rejected based on the same rationales of Claims 1-3 and 5-7.
Further, Claims 21-26 disclose the same operations of Claims 1-7, but are performed by a transmitter. See also Chen Fig 14, Computer-Readable Medium/Memory 1406.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473